 1   HEATHER E. WILLIAMS, CA #122664
     Federal Defender
 2   CHARLES J. LEE, CA #221057
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   Marquis Leonard Hawkins
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00089-DAD-BAM
12                     Plaintiff,
                                                    WAIVER OF DEFENDANT’S PERSONAL
13   vs.                                            PRESENCE; ORDER
14   MARQUIS LEONARD HAWKINS,
15                    Defendant.
16
17          Pursuant to Fed. R. Crim P. 43(b)(3), Defendant, Marquis Leonard Hawkins, having been
18   advised of his right to be present at all stages of the proceedings, hereby requests that this Court
19   proceed in his absence on every occasion that the Court may permit, pursuant to this waiver.
20   Defendant agrees that his interests shall be represented at all times by the presence of his
21   attorney, the Office of the Federal Defender for the Eastern District of California, the same as if
22   Defendant were personally present, and requests that this court allow his attorney-in-fact to
23   represent his interests at all times. Defendant further agrees that notice to Defendant's attorney
24   that Defendant's presence is required will be deemed notice to the Defendant of the requirement
25   of his appearance at said time and place.
26          Mr. Hawkins is currently on pretrial supervision subject to numerous conditions,
27   including electronic monitoring and participation in the Better Choices Court Program. Mr.
28   Hawkins recently re-enrolled back into Fresno City College and started working as an in home
 1   supportive services provider. Mr. Hawkins has classes scheduled on Mondays and requests the
 2   waiver to minimize any absences. The requested waiver would not apply to any of his scheduled
 3   Better Choices court dates.
 4
 5
 6   Dated: August 13, 2019                      /s/ Original Signature on File
                                                 MARQUIS L. HAWKINS
 7                                               Defendant
 8
 9
10   Dated: August 13, 2019                      /s/ Charles J. Lee
                                                 CHARLES J. LEE
11                                               Assistant Federal Defender
                                                 Attorneys for Marquis L. Hawkins
12
13
14
15                                             ORDER
16          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s
17   appearance may be waived at any and all non-substantive pretrial proceedings until further order.
18
     IT IS SO ORDERED.
19
20      Dated:     August 14, 2019                           /s/ Barbara   A. McAuliffe           _
21                                                    UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27

28

      Hawkins: Rule 43 Waiver                       -2-
